DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending.
Claims 1-12 are rejected.

Information Disclosure Statement
The information disclosure statements submitted on November 2, 2021 and December 2, 2021 have been considered by the examiner.

Response to Amendment
Claim Rejections - 35 USC § 112

The rejection of claims 2-5 and 7-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendments to claims 2, 3, 7-9, filed October 20, 2021.

The rejection of claims 2 and 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 

Response to Arguments
Claim Rejections - 35 USC § 102
Applicant's arguments filed October 20,2021 have been fully considered but they are not persuasive because Kawaguchi et al. disclose a polythiol composition comprising 4,8-dimercaptomethyl-1,11-dimercapto-3,6,9-trithiaundecane (a compound having the claimed formula 2) (see paragraph 0134).   Kawaguchi et al. disclose the polythiol compound having an APHA of 10 (see Examples D1-D2 in Table 1), which is the same as the APHA disclosed in instant Examples 3 and 4.  Thus, the ordinary skilled artisan would reasonably expect that the claimed b* would also be inherently taught, since products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   Thus, the rejection of claim 12 under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi et al. (US 2015/0126781 A1) is maintained.

Claim Rejections - 35 USC § 103
Applicant's arguments filed October 20,2021 have been fully considered but they are not persuasive because the hydrolysis step of Kageyama et al. is carried out at a .  
Thus, the examiner maintains that claims 1-12 are unpatentable under 35 U.S.C. 103 over Kageyama et al. (US 2019/0062270 A1) in view of Agilent Technologies (“An Introduction to Gel Permeation Chromatography and Size Exclusion Chromatography”, December 2016, https://www.agilent.com/library/primers/Public, pp. 1-32), Kawaguchi et al. (US 2015/0126781 A1) and Waters Corporation (“Introduction to GPC, Columns, .  

Double Patenting
Applicant's arguments filed October 20,2021 have been fully considered but they are not persuasive because the color coordinate b* value of 1.0 or less is a property of the polythiol composition and as stated previously a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi et al. (US 2015/0126781 A1).
Kawaguchi et al. disclose a polythiol composition comprising 4,8-dimercaptomethyl-1,11-dimercapto-3,6,9-trithiaundecane (a compound having the claimed formula 2), 4,7-dimercaptomethyl-1,11-dimercapto-3,6,9-trithiaundecane, and 5,7-dimercaptomethyl-1,11-dimercapto-3,6,9-trithiaundecane (see paragraph 0134).   The claimed area and location of peaks C and D and the claimed color coordinate b* would be inherently taught, since products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama et al. (US 2019/0062270 A1) in view of Agilent Technologies (“An Introduction to Gel Permeation Chromatography and Size Exclusion Chromatography”, December 2016, https://www.agilent.com/library/primers/Public, pp. 1-32), Kawaguchi et al. (US 2015/0126781 A1) and Waters Corporation (“Introduction to GPC, Columns, Distributions, Sample Prep., Calibration, What’s New”, http://www.tainstruments.com/uploads/GPC_G, 2018, pages 1-69).  


 However, Kageyama et al. disclose the use gel permeation chromatography to confirm that the intended polythiol compounds were obtained (see paragraph 0068).  Kageyama et al. disclose that the polythiol produced in the process can be useful as a material of an optical component such as a spectacle lens (see paragraph 0054).
Agilent Technologies discloses an introduction to gel permeation chromatography and size exclusion chromatography (see entire disclosure).   Agilent Technologies discloses that GPC/SEC characterizes the molecular weight distribution of polymers (see paragraph 1 under the heading Who uses GPC/SEC, what for and why on page 8).  Agilent Technologies discloses that knowledge of the molecular weight distribution is valuable information because it shows whether the end product of a production run will be able to meet the industrial specification required, which allows for expensive mistakes to be avoided (see the last paragraph on page 10).  A usual solvent used in GPC/SEC is tetrahydrofuran (see the paragraph under the heading Ovens on page 13).   The columns vary in length from 50 mm to 300 mm, and internal diameters of 4.6 to 25 mm depending on their intended use.  Particle sizes range between 3 to 20 
 Kawaguchi et al. disclose that it is required that in the case of being used in plastic lenses, polythiourethane-based resins be less color, have excellent resin colors, and be transparent.  Thus, if the quality of polythiol is poor, the quality of the resin thus obtainable may also be poor (see paragraph 0005).  Kawaguchi et al. disclose that a polythiol compound with which a plastic lens having a desired product quality cannot be obtained in industrial production, cannot be used as monomer.  Therefore, it is very important, in view of the industrial production efficiency of the polythiol compound and in view of economic efficiency, to establish a method for producing a polythiol compound by which a plastic lens product having a desired product quality can be stably obtained (see paragraphs 0018-0020).

One having ordinary skill in the art would have found it obvious to use gel permeation chromatography (GPC) as a means to monitor and terminate the hydrolysis reaction when the desired polythiol compound is obtained, since Kageyama et al. disclose the use of GPC to confirm that the intended polythiol compounds were obtained.   The skilled artisan would have further been motivated to utilize GPC as a means of ensuring consistent product quality, as taught by Agilent Technologies, since Kawaguchi et al. disclose that it is very important, in view of the industrial production efficiency of the polythiol compound and in view of economic efficiency, to establish a method for producing a polythiol compound by which a plastic lens product having a desired product quality can be stably obtained.  The skilled artisan would have further . 

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishimori et al. (US 2016/0229798 A1).
Nishimori et al. disclose a polythiol composition comprising the polythiol compound having the claimed formula 1 (see paragraph 0008 and claims 1-3).  The polythiol compound of Nishimori et al. is prepared in a similar manner and appears to have the same b* value as the claimed polythiol composition (see Table 1 and 
Claim 12 is rejected under 35 U.S.C. 103 as obvious over Jang et al. (EP 2853527 A1).
Jang et al. disclose a polythiol composition comprising the polythiol compound having the claimed formula 2 (see paragraph 0013).  The polythiol compound of Jang et al. is prepared in a similar manner and appears to have the same b* value as the claimed polythiol composition (see Table 1 and paragraph 0031).   If the polythiol composition of Jang et al. is shown to not have the same b* value as the claimed polythiol composition, then the skill artisan would have found it obvious to further purify the polythiol composition of Jang et al. so as to have a b* value of 1.0 or less, since the polythiol composition of Jang et al. is useful for making an optical material wherein the color quality is an important property (see paragraphs 0001-0003, 0006 and 0031).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14 of copending Application No. 17/048,743 (reference application). Although the claims at issue are not identical, they are not patentably distinct because copending Application No. 17/048,743 discloses that the polythiol compound may be a mixture of compounds having the formula 8a to 8C (see claim 6 and page 7 of copending Application No. 17/048,743).   Compound 8c has the same formula as the polythiol compound having the claimed formula 2 in the polythiol composition of instant claim 12.   Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on November 2, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699